Citation Nr: 0201997	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  99-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for low back disability.

(The issue of entitlement to a compensable evaluation for 
bilateral hearing loss disability will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1979 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was afforded a hearing before a Hearing Officer 
at the RO in August 1999.  A transcript of that hearing is of 
record.

The Board also notes that the veteran was provided a 
statement of the case on the issue of entitlement to an 
increased rating for bilateral plantar warts, hammertoes, and 
painful calluses.  In a cover letter sent with the statement 
of the case, the veteran was informed of the requirement that 
he submit a substantive appeal in response to the statement 
of the case to perfect his appeal with respect to this issue.  
Thereafter, this issue was not addressed in any communication 
received from the veteran or his representative.  Therefore, 
the Board has concluded that the veteran is not currently 
seeking appellate review with respect to this issue.  

The Board further notes that the issue of entitlement to 
service connection for bilateral tinnitus is raised by the 
veteran's August 1999 testimony.  That issue has not yet been 
adjudicated by the RO.  Therefore, it is referred to the RO 
for appropriate action.

Finally, the Board notes that it is undertaking additional 
development regarding the issue of the veteran's entitlement 
to a compensable rating for bilateral hearing loss 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the additional development concerning this 
issue is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving proper notice and reviewing the 
veteran's response to such notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  A chronic low back disorder was not present in service, 
arthritis of the low back was not manifested within one year 
of the veteran's discharge from service, and current low back 
disability is not etiologically related to the veteran's 
active service.


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by 
active service, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he was 
treated for low back pain during service.  In March 1983 he 
complained of low back pain and was diagnosed with low back 
pain syndrome.  He was placed on a 72-hour profile.  In 
September 1988 he complained of intermittent low back pain, 
with increased pain in the previous three weeks.  In August 
1990, the veteran presented with complaints of back pain and 
indicated that he had been injured playing basketball the 
previous afternoon.  The examiner suspected pain and 
discomfort related to mechanical overuse syndrome of the 
lower paraspinal group.  On discharge examination in May 
1992, the veteran provided a medical history of recurrent 
back pain.  The examiner noted occasional low back pain, not 
serious.  On physical examination, the veteran's spine was 
found to be normal.

The veteran submitted a claim of entitlement to service 
connection for low back disability in January 1999.  He 
submitted to a VA examination later that month.  He reported 
that the onset of his low back pain was in 1990 after jumping 
into a foxhole.  He noted immediate onset following that 
incident.  He stated that he had experienced persistent pain 
since that time, with intermittent flare-ups causing 
difficulty tying his shoes, ambulating, and performing manual 
labor.  He indicated that he had flare-ups once every three 
months.  He denied taking medication for his low back pain, 
and indicated that he had never sought physical therapy for 
the condition.  He denied a history of back pain prior to 
1990, and stated that he had not been placed on profile due 
to that complaint.  The assessment following physical 
examination was musculoskeletal low back pain.

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 1999.  He stated that problems with his 
back began during basic training, when he was knocked down 
during a march.  He indicated that he had seen doctors 
repeatedly, but had been told that there was nothing wrong 
with his back.  He testified that he had been put on profile 
and given medication.  He stated that he had been put on 
quarters for a period of time during 1990 because of his low 
back complaints.  He indicated that he had seen a 
chiropractor, but could not state his name.  

Submitted in conjunction with the veteran's hearing were 
written statements from his mother and his employer.  His 
mother indicated that the veteran had complained of back pain 
since discharge from service, and that he had been forced to 
stay home from work many times because of his back.  She 
stated that the veteran did not have health insurance through 
his job and that he could not afford to pay for a doctor.  
The veteran's employer indicated that the veteran had worked 
for him since December 1993, that he had complained of back 
problems since that time, and that he had always related 
those back problems to military duty.  The employer related 
that the veteran had visited chiropractors in the past.

A report of a VA X-ray study of the veteran's lumbosacral 
spine in January 1999 shows that degenerative changes at L4 
and L5 were found.

A January 2001 Report of Contact between the RO and the VA 
Medical Center (VAMC) shows that the VAMC had no progress 
notes pertaining to the veteran.  A record of contact in 
February 2001 shows that the veteran had received no 
treatment at the VA Outpatient Clinic and that listed 
appointments at the VAMC were for compensation and pension 
examinations only.

A February 2001 letter from the RO informed the veteran that 
a disability evaluation examination would be requested in 
connection with his claim of entitlement to service 
connection for a low back disability.  The RO indicated that 
the veteran's failure to report would have a detrimental 
effect on the outcome of his claim.  A February 2001 report 
from the VAMC shows that the veteran failed to report for a 
scheduled examination of his back.

II.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the appellant's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
They essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefit 
sought on appeal.  The RO has advised the veteran of the 
specific evidence necessary to support his claim.  The 
veteran has submitted lay evidence in support of his claim.  
In addition, the RO has obtained his service medical records 
and afforded him a VA examination in January 1999 and hearing 
before a Hearing Officer in August 1999.  

Moreover, the veteran was scheduled for a VA examination of 
his claimed low back disability in February 2001, but failed 
to report without explanation.  He has not since indicated a 
willingness to report for a VA examination of his back.  
Although VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to cooperate has prevented the RO from obtaining a VA 
examination which might have provided evidence supportive of 
his claim.

The Board further notes that the RO informed the veteran of 
the VCAA in July 2001 and invited him to submit or identify 
evidence in support of his claim.  He has not done so.  
Moreover, with the exception of the VA examination which the 
veteran is apparently unwilling to undergo, the Board is not 
aware of any additional information or evidence which could 
be obtained to substantiate the veteran's claim.  In sum, the 
facts relevant to this claim have been properly developed to 
the extent possible and there is no further action which 
should be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.  

III.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When entitlement or continued entitlement to a VA benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) of 38 C.F.R. § 3.655 as appropriate.  38 C.F.R. 
§ 3.655(a) (2001).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, as in this case, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

In considering this case on the merits, the Board finds that 
service connection for a low back disability is not 
warranted.  In this regard the Board notes that while the 
veteran was seen intermittently for complaints of low back 
pain during service, no chronic low back disorder was 
diagnosed during service and the veteran's low back was found 
to be normal on the service discharge examination.  There is 
no post-service medical evidence of arthritis or any other 
low back disorder until January 1999 when the veteran was 
found to have musculoskeletal low back pain on a VA 
examination.  The VA examiner did not provide an opinion 
regarding the etiology of that condition, and there is no 
other medical evidence linking the musculoskeletal low back 
pain or the subsequently diagnosed degenerative arthritis to 
the veteran's military service.  The RO attempted to obtain 
the required medical evidence linking current low back 
disability to the veteran's military service, but the veteran 
failed to report for the scheduled VA examination.  

The evidence of a relationship between the veteran's military 
service and his current low back disability is limited to the 
veteran's own statements and those of his mother and 
employer; however, as laypersons, they are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
Board must conclude that the preponderance of the evidence is 
again the veteran's claim.  


ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

